  8:14-cv-00346-LSC-MDN Doc # 85 Filed: 12/04/20 Page 1 of 1 - Page ID # 391




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

FEDERAL DEPOSIT INSURANCE
CORPORATION, as Receiver for Mid
City Bank, Inc.,                                            8:14-CV-346

                    Plaintiff,
                                                              ORDER
vs.

JAMES G. FITL, et al.,

                    Defendants.


      On November 3, 2014, a $400 filing fee was paid in this case by Michael
L. Johnson on behalf of the Federal Deposit Insurance Corporation as Receiver
for Mid City Bank. But pursuant to 12 U.S.C. § 1819(b)(4), "The [Federal
Deposit Insurance] Corporation . . . shall not be subject to payments of any
filing fees in United States district courts. . . ." Accordingly,


      IT IS ORDERED that the $400.00 filing fee be refunded to the law
      firm initiating the lawsuit on behalf of the Federal Deposit
      Insurance Corporation in this case.


      Dated this 4th day of December, 2020.

                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge
